NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 10, 2009*
                                 Decided December 11, 2009

                                            Before

                           WILLIAM J. BAUER, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐1897

AIKINS FRIMPONG,                                     Petition for Review of an Order of the
     Petitioner,                                     Board of Immigration Appeals.

       v.                                            A 092 733 625

ERIC H. HOLDER, JR.,
Attorney General of the United States
      Respondent.

                                          O R D E R

        Aikins Frimpong, a citizen of Ghana, entered the United States in 1976 and remained
without permission past the expiration of his six‐month tourist visa.  Frimpong once was
eligible for a path to citizenship through the Immigration Reform and Control Act—his
status was adjusted to temporary legal resident through that program in 1989—but he fell
off track by failing to submit the paperwork necessary to become a lawful permanent
resident.  See 8 U.S.C. § 1255a.  In 1996 Frimpong was convicted by an Iowa court of second‐
degree robbery, IOWA CODE §§ 711.1, 711.3, and possession of crack, id. § 124.401, and over


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the petition for review is submitted on the briefs and the record.  See FED.
R. APP. P. 34(a)(2).
No. 09‐1897                                                                             Page 2

the following decade he accumulated two more state convictions for possessing crack and a
federal conviction for his role in a crack‐distribution conspiracy, 21 U.S.C. §§ 846,
841(b)(1)(A).  The government initiated removal proceedings in 2008 by filing a notice to
appear alleging that Frimpong was removable on the basis of both his unlawful presence, 8
U.S.C. § 1227(a)(1)(B), and his criminal convictions, id. § 1227(a)(2)(A)(iii), (B)(I).
  
        At a hearing before an immigration judge, Frimpong admitted that he was
removable as charged but insisted that a federal prosecutor had promised him relief from
removal in exchange for his assistance in the case against his coconspirators.  Frimpong,
however, did not produce any evidence of the alleged agreement and pointed only to a line
in the probation officer’s presentence investigation report noting that the Bureau of
Immigration and Customs Enforcement had “indicated they [would] not file a detainer”
against Frimpong.  After concluding that the notation was irrelevant to Frimpong’s removal
proceedings, the immigration judge found him removable on the basis of his unlawful
presence and criminal convictions and ordered him removed to Ghana.  The Board of
Immigration Appeals approved that decision, noting that under 28 C.F.R. § 0.197 (a
regulation in effect since 1996, long before Frimpong allegedly was assured he would not be
removed), a prosecutor’s promise of immigration relief is not binding on the Department of
Homeland Security without prior written authorization from the agency.  See also United
States Attorneys’ Manual § 9‐73.510 (Sept. 1997) (“[T]he United States Attorney should not,
as part of a plea agreement or an agreement to testify, or for any other reason, promise an
alien that he/she will not be deported, without prior authorization from the INS District
Director.”).  And, as the Board noted, Frimpong had not presented evidence of such
authorization.  

        In his pro se petition for review, Frimpong insists again that he should not be
removed from the country because a federal prosecutor promised him immigration relief in
exchange for his assistance.  But we lack jurisdiction to review a final order of removal
against an alien who, like Frimpong, was ordered removed on the basis of an aggravated‐
felony or controlled‐substance conviction, unless the petition raises a constitutional or legal
question.  See 8 U.S.C. § 1252(a)(2)(C), (D); Zamora‐Mallari v. Mukasey, 514 F.3d 679, 693‐94
(7th Cir. 2008); Rosales‐Pineda v. Gonzales, 452 F.3d 627, 629‐30 (7th Cir. 2006).  A legal
question arises when the agency has misinterpreted a statute, regulation, or constitutional
provision, misread its own precedent, applied the wrong legal standard, or failed to exercise
its discretion.  Adebowale v. Mukasey, 546 F.3d 893, 896 (7th Cir. 2008).  The question whether
Frimpong entered into a cooperation agreement binding on the immigration authorities is
one of fact that is beyond our review.

                                                                                DISMISSED.